          Case 5:20-cv-00221-HE Document 9 Filed 05/11/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TIMOTHY E. McCRARY,                        )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )             NO. CIV-20-0221-HE
                                           )
MIKE McDOUGAL, et al.,                     )
                                           )
                     Defendants.           )

                                          ORDER

       On March 11, 2020, United States Magistrate Judge Gary M. Purcell issued a Report

and Recommendation in this case recommending that plaintiff’s application for leave to

proceed in forma pauperis be denied and this case be dismissed without prejudice unless

plaintiff pays the full filing fee to the Clerk of Court by March 30, 2020. Plaintiff was

advised of his right to object to the Report and Recommendation by March 30, 2020. On

March 23, 2020, the court received a letter from plaintiff, in which he stated that he had

submitted a request for disbursement for payment of the filing fee and hoped the court had

received his payment. Because the court had not received his payment, the court extended

the deadline for plaintiff to pay the full filing fee to April 30, 2020, and advised plaintiff

that if the filing fee was not paid by that date, the case would be dismissed without

prejudice. On April 15, 2020, the court received another letter from plaintiff, in which he

stated that he had received a receipt that the money had been sent on March 30 and that he

had submitted a third disbursement request for the filing fee.
            Case 5:20-cv-00221-HE Document 9 Filed 05/11/20 Page 2 of 2



         As of the date of this order, the court has not received any payment from plaintiff

for the filing fee.       Additionally, plaintiff has not objected to the Report and

Recommendation. Plaintiff has therefore waived his right to appellate review of the factual

and legal issues it addressed. See Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir.

2010).

         Because plaintiff has neither objected to the Report and Recommendation nor paid

the full filing fee, the court ADOPTS Magistrate Judge Purcell’s Report and

Recommendation [Doc. #5], DENIES plaintiff’s application for leave to proceed in forma

pauperis [Doc. #2], and DISMISSES this case without prejudice.

         IT IS SO ORDERED.

         Dated this 11th day of May, 2020.
